DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant states:  “References 1-18 in the IDS of 07/23/2020 are not foreign patent documents and do not qualify as non-patent literatures. The USPTO Examiner has full access to all patent applications filed at the USPTO. Consideration of these are, therefore, respectfully requested.” (Response [p. 8])  
The Office Action dated October 15, 2020 states:
The information disclosure statement filed July 23, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each nonpatent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. Specifically, the examiner was unable to find the references identified as cite numbers 1-18 under the non-patent literature documents. These references have not been considered.  (Office Action dated October 15, 2020 [p. 2])
The requirement to submit copies is not limited to foreign patent documents.  Applicant states that “References 1-18 … do not qualify as non-patent literatures”, yet listed them under Non-Patent Literature on the IDS dated July 23, 2020.  Applicant’s decision to list patent application numbers rather than submit U.S. Patents or U.S. Patent Application Publications, requires the submission of copies.  Applicant could submit patent numbers or publication numbers rather than the application numbers and, thereby, avoid the need to submit copies.  

Claim Objections
Claim 10  objected to because of the following informalities:  “a display coupled to the processor” (line 6) is missing a semicolon (“;”) and should read “a display coupled to the processor;”.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the generated health or damage updated values” (lines 3-4) should read “the generated updated health or damage values”.  Appropriate correction is required.
Applicant is reminded to accurately annotate changes to the claims.  According to MPEP 714(II)(C)(b):
(B) Markings to Show the Changes: All claims being currently amended must be presented with markings to indicate the changes that have been made relative to the immediate prior version. The changes in any amended claim must be shown by strike-through (for deleted matter) or underlining (for added matter) with 2 exceptions: (1) for deletion of five or fewer consecutive characters, double brackets may be used (e.g., [[eroor]]); (2) if strike-through cannot be easily perceived (e.g., deletion of number "4" or certain punctuation marks), double brackets must be used (e.g., [[4]]). As an alternative to using double brackets, however, extra portions of text may be included before and after text being deleted, all in strike-through, followed by including and underlining the extra text with the desired change (e.g., number 4 as number 14 as ). An accompanying clean version is not required and should not be presented. Only claims of the status "currently amended" or "withdrawn" will include markings.
Claims 10 and 19 recite “[[a]] the” (claim 10, lines 18 and 20; claim 19, lines 12 and 14).  Proper annotation of changes makes the examination of the claims more efficient because the amendments are clearly identified.  Combining formatting (e.g., underlining and brackets) creates confusion and should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1-9
Claim 1 recites “a plurality of separate wagering opportunities” (lines 4-5) and “the plurality of separate wagering opportunities” (lines 7-8 and 14), and “the plurality of wagering opportunities” (line 9).  Consistent usage of the same terms is much preferred over creatively describing the same elements using different language.  Using similar, yet slightly different claim language creates confusion.  It is unclear whether each term is intended to refer to the same claim element or whether each term refers to a different claim element.  Dependent claims 2-9 are rejected based on their dependencies.  Appropriate correction is required.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3-4, 10, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WASHINGTON et al., US 2017/0124812 A1 (hereinafter Washington 812).

Regarding Claim 1 (Currently Amended):  Washington 812 discloses a computer-implemented method of operating a gaming machine, comprising  
accepting, in the gaming machine, funds from a player and enabling the player to play a wager-based game using the accepted funds, the wager-based game being configured to present a plurality of separate wagering opportunities for player interaction during the wager-
associating a respective initial health or damage value with each of the plurality of separate wagering opportunities (Washington 812, the zombies may each have a respective amount of “health”, resulting in each zombie requiring a randomly generated number of “hits” by a shot/bullet before that zombie is killed [00321]);
receiving a player interaction with at least one of the plurality of wagering opportunities via a player interface of the gaming machine (Washington 812, in one embodiment, a player character's game world movement may be automatically controlled or influenced in a manner which enables the player to interact with the gameplay elements via existing gaming cabinet hardware such as, for example, button panels, touchscreens, etc. [0219]);
when the received player interaction is determined to have failed to result in one or more at least partially successful interactions, foregoing placing the wager (Washington 812, sequence of in-game activities, event(s) and/or achievement(s) detected satisfying criteria for initiating wager-based game event 1014? [0157] and [Fig. 10]; play returns to 1012 without imitating a wager-based game event procedure in 1016); and
when the received player interaction is determined to have at least partially successfully interacted with at least one of the plurality of separate wagering opportunities, placing the wager (Washington 812, sequence of in-game activities, event(s) and/or achievement(s) detected 
selectively updating the initial health or damage value associated with each wagering opportunity with which the received player interaction was at least partially successful to generate respective updated health or damage values (Washington 812, the zombies may each have a respective amount of “health”, resulting in each zombie requiring a randomly generated number of “hits” by a shot/bullet before that zombie is killed [00321]; each zombie kill may attribute a different number of points to the player's score based on any number of varying factors, such as the zombie's color, difficulty, rarity, or what body part the player hit the zombie on (e.g. a zombie head-shot may be worth 100 points, while hitting a zombie in the foot may be worth only 5 points.), etc. [0339]);
determining a score, the score being related to at least the generated updated health or damage values and a separate and different number that is representative of a number of wagering opportunities with which the received player interaction was at least partially successful (Washington 812, the achievement metric may be a score; in this latter embodiment, each zombie kill may attribute a different number of points to the player's score based on any number of varying factors, such as the zombie's color, difficulty, rarity, or what body part the player hit the zombie on (e.g. a zombie head-shot may be worth 100 points, while hitting a zombie in the foot may be worth only 5 points.), etc. [0339]);

determining a reward due to the player using the accessed payout schedule (Washington 812, monetary payouts may be automatically awarded or distributed based on one or more payout tables [0294]).

Regarding Claims 3 (Currently Amended) and 12 (Currently Amended):  Washington 812 further discloses wherein placing the wager is executed only when the received player interaction is determined to have successfully interacted with at least one of the plurality of separate wagering opportunities (Washington 812, sequence of in-game activities, event(s) and/or achievement(s) detected satisfying criteria for initiating wager-based game event 1014? for example, according to different embodiments, different sets of criteria may specify that a wager-based triggering event occurs when one or more of the following sequences of event(s)/activities occurs in-game:  ... initiate wager-based virtual slot reel spin in response to successful NPC hit/destruction, concurrently while player continues to engage in play of arcade-related portion of game [0157] and [Fig. 10]).

Regarding Claims 4 (Currently Amended) and 13 (Currently Amended):  Washington 812 further discloses wherein the wager-based game is configured as a wager-based shooting game (Washington 812, the format of the hybrid arcade-style, wager-based game may focus on “first person shooter” type, arcade-style games such as, for example, “House of the Dead,” “Area 51”, “Lethal Enforcers”, etc. [0075]), wherein the plurality of separate wagering opportunities are targets and wherein a partially successful interaction damages the target and 

Regarding Claim 10 (Currently Amended):  Washington 812 discloses an electronic, wager-based gaming device, comprising:
a memory (Washington 812, electronic gaming device 400 may include a ... a memory 404 [0675] and [Fig. 4]);
a processor coupled to the memory (Washington 812, electronic gaming device 400 may include a processor 402 [0675] and [Fig. 4]); 
a player interface coupled to the processor (Washington 812, electronic gaming device 400 may include ... input devices 428 [0675] and [Fig. 4]); and 
a display coupled to the processor (Washington 812, electronic gaming device 400 may include ... a display 426 [0675] and [Fig. 4])
a plurality of processes spawned by the processor, the plurality of processes comprising processing logic to:
accept, in the gaming machine, funds from a player and enable the player to play a wager-based game using the accepted funds, the wager-based game being configured to present a plurality of separate wagering opportunities for player interaction during the wager-based game, an at least partially successful player interaction with any of which generates a wager (Washington 812, it is assumed that a player (e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel (e.g., different “characters” equal different bet/wager amounts e.g. 1 line vs 30 lines), “shoots” moving elements on the display (e.g., destroying a target qualifies as a triggering event for causing initiation of a wager-based event (e.g., initiating a wager-based spin of a virtual slot reel, which collects a specified amount 
associate a respective initial health or damage value with each of the plurality of separate wagering opportunities (Washington 812, the zombies may each have a respective amount of “health”, resulting in each zombie requiring a randomly generated number of “hits” by a shot/bullet before that zombie is killed [00321]);
receive a player interaction with at least one of the plurality of separate wagering opportunities via a player interface of the gaming machine (Washington 812, in one embodiment, a player character's game world movement may be automatically controlled or influenced in a manner which enables the player to interact with the gameplay elements via existing gaming cabinet hardware such as, for example, button panels, touchscreens, etc. [0219]);
when the received player interaction is determined to have failed to result in one or more at least partially successful interactions, forego placing the wager (Washington 812, sequence of in-game activities, event(s) and/or achievement(s) detected satisfying criteria for initiating wager-based game event 1014? [0157] and [Fig. 10]; play returns to 1012 without imitating a wager-based game event procedure in 1016); and
when the received player interaction is determined to have at least partially successfully interacted with at least one of the plurality of separate wagering opportunities, place the wager (Washington 812, sequence of in-game activities, event(s) and/or achievement(s) detected satisfying criteria for initiating wager-based game event 1014? for example, according to different embodiments, different sets of criteria may specify that a wager-based triggering event occurs when one or more of the following sequences of event(s)/activities occurs in-game:  ... initiate wager-based virtual slot reel spin in response to successful NPC hit/destruction, concurrently while player continues to engage in play of arcade-related portion of game [0157] and [Fig. 10]) and:

determine a score, the score being related to at least the generated updated health or damage values and a separate and different number that is representative of a number of wagering opportunities with which the received player interaction was at least partially successful (Washington 812, the achievement metric may be a score; in this latter embodiment, each zombie kill may attribute a different number of points to the player's score based on any number of varying factors, such as the zombie's color, difficulty, rarity, or what body part the player hit the zombie on (e.g. a zombie head-shot may be worth 100 points, while hitting a zombie in the foot may be worth only 5 points.), etc. [0339]);
select which of a plurality of payout schedules to access according to the determined score (Washington 812, the payout schedule may be based on some form of “Score” representing a measurement of the player's achievements, skill and/or performance in accomplishing the game objectives [0345]); and
determine a reward due to the player using the accessed payout schedule (Washington 812, monetary payouts may be automatically awarded or distributed based on one or more payout tables [0294]).

Regarding Claim 19 (Currently Amended):  Washington 812 discloses a computer-implemented method of operating a gaming machine, comprising
accepting, in the gaming machine, funds from a player and enabling the player to play a wager-based shooting game using the accepted funds, the wager-based shooting game being configured to present a plurality of separate wagering opportunities as targets for the player to shoot via player interactions with the gaming machine during the wager-based game such that damaging one or more targets or destroying one or more targets generates a wager (Washington 812, it is assumed that a player (e.g., or players) engages with a hybrid arcade/wager-based gaming device via standard method (e.g., inserting monetary amount), selects gameplay and wagering options via button panel (e.g., different “characters” equal different bet/wager amounts e.g. 1 line vs 30 lines), “shoots” moving elements on the display (e.g., destroying a target qualifies as a triggering event for causing initiation of a wager-based event (e.g., initiating a wager-based spin of a virtual slot reel, which collects a specified amount of wagered credits) [0085]; the wager-based 3-reel slot game event which will be initiated if/when the newly spawned NPC is destroyed (or damaged in some embodiments) [0556]);
associating a respective initial health or damage value with each of the targets; receiving a player interaction indicative of the player shooting at least one of the targets via a player interface of the gaming machine (Washington 812, the zombies may each have a respective amount of “health”, resulting in each zombie requiring a randomly generated number of “hits” by a shot/bullet before that zombie is killed [00321]);
when the received player interaction is determined to have failed to damage or destroy at least one of the targets, foregoing placing the wager (Washington 812, sequence of in-game activities, event(s) and/or achievement(s) detected satisfying criteria for initiating wager-based game event 1014? [0157] and [Fig. 10]; play returns to 1012 without imitating a wager-based game event procedure in 1016); and

selectively updating the initial health or damage value associated with each of the targets with which the received player interaction was at least partially successful to generate respective updated health or damage values (Washington 812, the zombies may each have a respective amount of “health”, resulting in each zombie requiring a randomly generated number of “hits” by a shot/bullet before that zombie is killed [00321]; each zombie kill may attribute a different number of points to the player's score based on any number of varying factors, such as the zombie's color, difficulty, rarity, or what body part the player hit the zombie on (e.g. a zombie head-shot may be worth 100 points, while hitting a zombie in the foot may be worth only 5 points.), etc. [0339]);
determining a score, the score being related to at least the generated updated health or damage values and a separate and different number that is representative of a number of targets damaged or destroyed by the received player interaction (Washington 812, the achievement metric may be a score; in this latter embodiment, each zombie kill may attribute a different number of points to the player's score based on any number of varying factors, such as the zombie's color, difficulty, rarity, or what body part the player hit the zombie on (e.g. a zombie head-shot may be worth 100 points, while hitting a zombie in the foot may be worth only 5 points.), etc. [0339]);

determining a reward due to the player using the accessed payout schedule (Washington 812, monetary payouts may be automatically awarded or distributed based on one or more payout tables [0294]).

Regarding Claim 20 (Currently Amended):  Washington 812 further discloses wherein destroying a target results in an update to the respective initial health or damage value of a larger magnitude than damaging the target (Washington 812, each zombie kill may attribute a different number of points to the player's score based on any number of varying factors, such as the zombie's color, difficulty, rarity, or what body part the player hit the zombie on (e.g. a zombie head-shot may be worth 100 points, while hitting a zombie in the foot may be worth only 5 points.), etc. [0339]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 5-9, 11, 14-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Washington 812 in view of WASHINGTON et al., US 2017/0323524 A1 (hereinafter Washington 524).

Regarding Claims 2 (Currently Amended) and 11 (Currently Amended):  Washington 812 further discloses wherein the score is related to a sum of the generated updated health or damage values and the number of wagering opportunities with which the received player interaction was at least partially successful (Washington 812, player score information (e.g. 1530, 1532). In at least one embodiment, a second portion of player score information 1530 may represent the player's current total score achieved during the hybrid arcade/wager-based game play session; in at least one embodiment, a second portion of player score information 
Washington 812 fails to explicitly disclose summing the generated updated health or damage values.
Washington 524 teaches summing the generated updated health or damage values (Washington 524 [0252], [0259], [0319], and [0338]).
Washington 812 discloses gaming and wagering techniques relating to skill-based, wager-based games (Washington 812 [Abstract]).  Wagers may be placed on the outcomes of specific achievement metrics relating to the skill-based wager game (Washington 812 [Abstract]).  The accomplishments or achievements of one or more in-game objectives may be used to determine monetary and/or non-monetary payout amount(s) awarded to the player (Washington 812 [Abstract]).
Many of today's various gaming jurisdictions have prohibited wagering on skill-based games such as arcade-type games, video console games (e.g., XBOX, PlayStation, Wii, etc.), and/or other gaming platforms in which a player's relative skill at playing the game affects the game's paytable and/or affects the probability that the player will receive a winning payout (Washington 524 [0008]).  More recently, some gaming jurisdictions (including the state of Nevada, for example) have begun to introduce new rules and regulations for permitting skill-based, wager-based gaming (Washington 524 [0008]).  Such skill-based, wager-based games (herein “skill-based wager games”) may be characterized as games of skill since, for example, the outcomes and/or payouts of the wager-based game events are dependent on, or influenced by, the level of skill of the player (Washington 524 [0008]).  In a related invention, Washington 524 teaches various embodiments of wager-based math models are described herein which may be used for conducting wager-related activities in one or more types of wager-based games (Washington 524 [Abstract]).


Regarding Claims 5 (Original) and 14 (Currently Amended):  Washington 812 disclose the invention as described above.  Washington 812 fails to explicitly disclose wherein each of the plurality of payout schedules is different from others of the plurality of payout schedules in terms of at least one of volatility, Retum-To-Player (RTP) and payout amounts.
Washington 524 teaches wherein each of the plurality of payout schedules is different from others of the plurality of payout schedules in terms of at least one of volatility, Retum-To-Player (RTP) and payout amounts (Washington 524, even if two Payout Schedules have the same Value, the Payout Schedules may have very different Volatilities; a wager-based game math model may be based on one or more wager-based game Paytables; a paytable is a container for a variety of Payout Schedules useful in wager-based games; each Payout Schedule may represent a different Return To Player (RTP) [0279]).
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective date to apply the math models as taught by Washington 524 to the skill-based, wager-based games as disclosed by Washington 812 since the combination would have produced predictable results for newly permitted skill-based wager games.

Regarding Claims 6 (Currently Amended) and 15 (Currently Amended):  Washington 812 disclose the invention as described above.  Washington 812 fails to explicitly disclose wherein selecting which of the plurality of payout schedules to access comprises selecting a payout schedule with a potentially higher return to the player when the determined score is higher than when the determined score is comparatively lower.

As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective date to apply the math models as taught by Washington 524 to the skill-based, wager-based games as disclosed by Washington 812 since the combination would have produced predictable results for newly permitted skill-based wager games.

Regarding Claims 7 (Original) and 16 (Currently Amended):  Washington 812 disclose the invention as described above.  Washington 812 fails to explicitly disclose wherein selecting which of a plurality of payout schedules to access comprises selecting a payout schedule with a potentially higher return to the player when the determined score is lower than when the determined score is comparatively higher.
Washington 524 teaches wherein selecting which of a plurality of payout schedules to access comprises selecting a payout schedule with a potentially higher return to the player when the determined score is lower than when the determined score is comparatively higher (Washington 524 [0237]-[0243], [0307]-[0310], [Fig. 21]-[Fig. 24]).
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective date to apply the math models as taught by Washington 524 to the skill-based, wager-based games as disclosed by Washington 812 since the combination would have produced predictable results for newly permitted skill-based wager games.

Regarding Claims 8 (Original) and 17 (Currently Amended):  Washington 812 disclose the invention as described above.  Washington 812 fails to explicitly disclose wherein 
Washington 524 teaches wherein the reward due to the player is potentially higher when the score is determined to be higher than when the score is determined to be comparatively lower (Washington 524 [0237]-[0243], [0307]-[0310], [Fig. 21]-[Fig. 24]).
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective date to apply the math models as taught by Washington 524 to the skill-based, wager-based games as disclosed by Washington 812 since the combination would have produced predictable results for newly permitted skill-based wager games.

Regarding Claims 9 (Original) and 18 (Currently Amended):  Washington 812 disclose the invention as described above.  Washington 812 fails to explicitly disclose wherein the reward due to the player is potentially higher when the score is determined to be lower than when the score is determined to be comparatively higher.
Washington 524 teaches wherein the reward due to the player is potentially higher when the score is determined to be lower than when the score is determined to be comparatively higher (Washington 524 [0237]-[0243], [0307]-[0310], [Fig. 21]-[Fig. 24]).
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective date to apply the math models as taught by Washington 524 to the skill-based, wager-based games as disclosed by Washington 812 since the combination would have produced predictable results for newly permitted skill-based wager games.

Regarding Claim 21 (Original):  Washington 812 disclose the invention as described above.  Washington 812 fails to explicitly disclose wherein damaging and destroying many targets results in a selection of a payout schedule having higher potential payouts and wherein 
Washington 524 teaches wherein damaging and destroying many targets results in a selection of a payout schedule having higher potential payouts and wherein damaging and destroying comparatively fewer targets results in a selection of a payout schedule having comparatively lower potential payouts (Washington 524 [0237]-[0243]).
As stated above with respect to claim 2, it would have been obvious to one of ordinary skill in the art before the effective date to apply the math models as taught by Washington 524 to the skill-based, wager-based games as disclosed by Washington 812 since the combination would have produced predictable results for newly permitted skill-based wager games.

Response to Arguments
With response to applicant’s comment regarding the rejection under 35 USC 112 regarding the term “wager”, the examiner does not agree with applicant’s reasoning.  Applicant states:
In the interest of acquiescing with the Examiner’s request, in all claims, the first instance of “wager” is preceded by the indefinite, with all subsequent instances being preceded by the definite article. However, it should be noted on the record that the wager that would have been placed had the received player interaction have been determined to not have failed may not be the same wager that is placed when a (say, later) received player interaction is determined to be at least partially successful. Arguably, therefore, the repeated use of the indefinite article can be justified and the claims are not to be interpreted that the aforementioned two instances of recited wagers are necessarily the same. Moreover, this is a binary situation, only one wager is placed, as the received player interaction is either determined to have failed or have been at least partially successful - so the repeated use the indefinite article is also justified on that basis.  (Response [p. 8])
Claim 1 recites “an at least partially successful player interaction with any of which generates a wager” (line 6).  The claim recites receiving a player interaction followed by a determination whether the player interaction results in at least partially successfully interactions.  If no at least partially successfully interactions are determined, then “the wager” (line 12 referring to the “wager” in line 6) is not placed.  If the interaction results in at least a partially 
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WERNER G GARNER whose telephone number is (571)270-7147.  The examiner can normally be reached on M-F 7:30-15:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID LEWIS can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WERNER G GARNER/            Primary Examiner, Art Unit 3715